United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                              October 3, 2006

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                              No. 06-60127
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                   versus

                               STEPHEN TURNER,

                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 2:04-CR-7
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stephen    Turner    was    convicted       of    violating     18     U.S.C.

§§ 922(g)(1) and 924(a)(2) by being a felon in possession of

ammunition.    He appeals his conviction and the 120-month term of

imprisonment imposed in his case.

     For the first time on appeal, Turner argues that § 922(g) is

unconstitutional   on    its    face   because    it    does   not    require      a

substantial effect on interstate commerce and is, thus, an improper

exercise of Congress’ power under the Commerce Clause.                 As Turner

acknowledges, however, his argument is foreclosed.             This court has

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60127
                                        -2-

held that “the constitutionality of § 922(g) is not open to

question.”      United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001) (internal quotation marks omitted).

       Also for the first time on appeal, Turner argues that § 922(g)

is   unconstitutional      as     applied    in     his   case   because     the    fact

established at his trial, that the ammunition he possessed had, at

some    unspecified       time,    moved     in      interstate     commerce,       was

insufficient to prove a substantial effect on interstate commerce.

Turner’s argument lacks merit.            The Government need only establish

that ammunition was manufactured out of state to satisfy the

interstate commerce element of the offense.                      United States v.

Guidry, 406 F.3d 314, 318-19 (5th Cir.), cert. denied, 126 S. Ct.
190 (2005).

       Turner argues that the evidence was insufficient to support

his conviction of being a felon in possession of ammunition as that

term is defined for purposes of § 922(g)(1).                He also contends that

the evidence was insufficient to establish that any of the complete

shotgun shells he possessed were shown to have moved in interstate

commerce.    However, a rational trier of fact could have found that

the evidence produced at trial established the essential elements

of Turner’s offense beyond a reasonable doubt.                   See United States

v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003); Guidry, 406 F.3d

at 318.

       Turner    argues     that    the     district       court        abdicated   its

gate-keeping      responsibilities          under     Daubert      v.     Merrell   Dow
                                 No. 06-60127
                                      -3-

Pharmaceuticals, Inc., 509 U.S. 579 (1993) by allowing a Government

witness to testify as an expert regarding the difficulty of lifting

fingerprints from a shotgun shell.           However, a review of the record

indicates    that   the   Government’s       witness    possessed     sufficient

qualifications      to    be    considered     an    expert    in    fingerprint

examination and that his testimony was reliable and relevant.                  The

district court      did   not    abuse   its   discretion     in    allowing   the

testimony.    See Moore v. Ashland Chemical Inc., 151 F.3d 269, 274

(5th Cir. 1998)

     Finally, Turner argues that the district court erred in

calculating his sentence under U.S.S.G. § 2K1.1(c)(1)(A), by cross

referencing § 2X1.1, and ultimately § 2A2.1(a)(1), and (b)(1)(B).

The district court’s findings that Turner’s substantive offense

constituted assault with intent to commit murder, and that Turner’s

victim,   Arthur    Sims,      sustained   a   serious    bodily     injury    are

supported by the evidence and are therefore not clearly erroneous.

See United States v. Villanueva, 408 F.3d 193, 203 n.9. (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).

  In light of those findings, the district court did not err in

applying the Guidelines.         See id. at 202.       Moreover, the sentence

imposed in Turner’s case is reasonable.             United States v. Johnson,

445 F.3d 793, 798 (5th Cir.), cert. denied, 126 S. Ct. 2884 (2006).



     The judgment of the district court is AFFIRMED.